                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RAYMOND J. KINNEY                                                                   PLAINTIFF
REG #28979-009

v.                            Case No. 4:16-cv-00716-KGB

PRATT, Medical Administrator,
Pulaski County Regional Detention
Center, et al.                                                                  DEFENDANTS

                                          JUDGMENT

       Consistent with the Order entered on this day, it is considered, ordered, and adjudged that

this case is hereby dismissed. The relief requested is denied.

       So adjudged this 29th day of August 2019.



                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
